DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, 4, 10-11, 15, 17-18 and 20 are objected to because of the following informalities.

Claim 1 recites “a rotatable hollow output shaft” in line 5 and also recites “the hollow output shaft” in line 5, 7, 9 and 10; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the rotatable hollow output shaft” in line 5, 7, 9 and 10.

Claim 4 recites “the mounting member” and depends from claim 1 which recites “at least one mounting member” in line 11; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one mounting member” in claim 4.

Claim 10 recites “the hollow output shaft” and depends from claim 1 which recites “a rotatable hollow output shaft” in line 5; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the rotatable hollow output shaft” in claim 10.

Claim 11 recites “a rotatable hollow output shaft” in line 5 and also recites “the hollow output shaft” in line 5-6, 7, 9-10 and 12; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the rotatable hollow output shaft” in line 5-6, 7, 9-10 and 12.

Claim 15 recites “a rotatable hollow output shaft” in line 5 and also recites “the hollow output shaft” in line 5-6, 7, 8 and 9; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the rotatable hollow output shaft” in line 5-6, 7, 8 and 9.

Claim 17 recites “the hollow output shaft” and depends from claim 15 which recites “a rotatable hollow output shaft” in line 5; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the rotatable hollow output shaft” in claim 17.

Claim 18 recites “the hollow output shaft” and depends from claim 15 which recites “a rotatable hollow output shaft” in line 5; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the rotatable hollow output shaft” in claim 18.

Claim 20 recites “the hollow output shaft” and depends from claim 15 which recites “a rotatable hollow output shaft” in line 5; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the rotatable hollow output shaft” in claim 20.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one mounting member” in claims 1, 4 and 12, and “a control module” in claims 8 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites “an upper portion of the stationary tube” and depends from claim 11 which recites “an upper portion of the stationary tube” in line 11; it is not clear if an upper portion of the stationary tube in claim 12 refers to the same upper portion of the stationary tube in claim 11 or another different one.
Claim 13 depends from claim 12 and fails to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 17 recites the limitation "the top end of the stationary tube" (emphasis added) in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 18 recites the limitation "the bottom end of the stationary tube" (emphasis added) in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 20 recites the limitation "the top end of the stationary tube" (emphasis added) in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8,147,182 B2 in view of Reiker (US 20030228142 A1). 

Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 7
Application claim 1
A fan system, the fan system comprising: 



(b) a plurality of fan blades mounted to the hub; 

(c) a drive system comprising: 

i. a rotatable hollow output shaft, and 



ii. a motor, wherein the hollow output shaft is in communication with the hub, wherein the motor is operable to rotate the hub via the hollow output shaft, 

wherein the motor defines a first axis, wherein the hollow output shaft defines a second axis, wherein the first axis and the second axis are not aligned with each other; and 

(d) a stationary tube inserted through the hollow output shaft, wherein the stationary tube is configured to remain stationary as the hollow output shaft rotates, wherein the stationary tube defines a longitudinal opening;

wherein the drive system further comprises a gearbox, wherein the gearbox is in communication with the hollow output shaft, and wherein the gearbox is in communication with the motor; 

wherein the gearbox has a housing with a top portion and a bottom portion, wherein the stationary tube is engaged with the top portion of the housing of the gearbox; 

further comprising at least one plate secured to the housing of the gearbox, wherein the plate is configured to restrict vertical movement of the stationary tube.





(b) a plurality of fan blades mounted to the hub; 

(c) a drive system comprising: 

i. a rotatable hollow output shaft extending through a housing, wherein the hollow output shaft is in communication with the hub, 

ii. a motor, wherein the motor is operable to rotate the hub via the hollow output shaft, and 








(d) a stationary tube inserted through the hollow output shaft, wherein the stationary tube is configured to remain stationary as the hollow output shaft rotates; 













(e) at least one mounting member (interpreted under 35 USC 112f as a plate) for mounting to an upper portion of the stationary tube; 




Thus, it is apparent, for the broadening aspect, that patent claim 7 includes features that are not in application claim 1. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 7, with respect to the broadening aspect, then application claim 1 is obvious over patent claim 7 with respect to the broadening aspect.
	With respect to the additional features recited in application claim 1, patent claim 7 fails to recite a fastener for securing the at least one mounting member to the stationary tube.  However, Reiker teaches a fan system (Fig.10B/13) with a plurality of fan blades (Fig.8, 24), a stationary tube (Fig.10B, 112), at least one mounting member (Fig.10B, 630) for mounting an upper portion of the stationary tube (Fig.10B) and a fastener (Fig.10B, 270A) for securing the at least one mounting member to the stationary tube (note 270A secures the stationary tube and mounting member via a housing 260/670); allowing support of a fan module (Fig.10B, 22) to the fan system. Since the patent claim recites a fan system and Reiker teaches a fastener for securing the at least one mounting member to the stationary tube that would allow supporting a fan module to the fan system, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the fan system in the patent claims so that it includes a fastener for securing the at least one mounting member to the stationary tube as taught by Reiker for the purpose of allowing support of a fan module to the fan system.

For dependent claims 2-9, the recited limitations are contained in patent claim 7, patent claim 7, Reiker Fig.10B, Reiker Fig.10B, Reiker Fig.10B, Reiker Fig.10B, Reiker Fig.10B, and Reiker Fig.10B, respectively.

For claims 15-19, the recited limitations are contained in patent claim 7 in view of Reiker, Reiker Fig.10B, Reiker Fig.10B, Reiker Fig.10B, and Reiker Fig.10B, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11-12 (as far as claim 12 is definite and understood) is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hasegawa (JP 59141797 A).

Regarding claim 11, Hasegawa teaches a fan system (Fig.2), the fan system comprising: 
(a) a hub (interpreted as the center of a wheel, propeller or fan as per Merriam-Webster dictionary; Fig.2, center of 10), wherein the hub is configured to rotate; 
(b) a plurality of fan blades (Fig.2, 11) mounted to the hub; 
(c) a drive system (Fig.2) comprising: 

ii. a motor (Fig.2, 6/9), wherein the motor is operable to rotate the hub via the hollow output shaft (Fig.2), and 
(d) a stationary tube (Fig.2, 3) inserted through the hollow output shaft, wherein the stationary tube is configured to remain stationary as the hollow output shaft rotates (Fig.2); 
wherein an outer diameter of an upper portion of the stationary tube is greater than an inner diameter of the hollow output shaft (Fig.2, note outer diameter of 3 inside space where 2 points to).

Regarding claim 12, Hasegawa further teaches at least one mounting member (Fig.2, 2) for mounting to an upper portion of the stationary tube.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-10 and 15-19 (as far as claims 17-18 are definite and understood) is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reiker (US 20030228142 A1) in view of Hasegawa (JP 59141797 A).

Regarding claim 1, Reiker teaches a fan system (Fig.8/10B/13), the fan system comprising: 

(b) a plurality of fan blades (Fig.8, 24) mounted to the hub (Fig.10B, via 122); 
(c) a drive system (Fig.10B, 22) comprising: 
i. a rotatable output (Fig.10B, note motor 116 rotates fan blades connected via 122) extending through a housing (Fig.10B, 260), wherein the output is in communication with the hub (Fig.10B), 
ii. a motor (Fig.10B, 116), wherein the motor is operable to rotate the hub via the output, and 
(d) a stationary tube (Fig.10B, 112) inserted through the output, wherein the stationary tube is configured to remain stationary as the output rotates (Fig.10B, ¶124, note “stator 90 (not shown) of auxiliary fan motor 116 is preferably attached to hollow shaft 112”); 
(e) at least one mounting member (this element is interpreted under 35 U.S.C. 112 sixth paragraph as a plate that accomplishes the claimed function, and equivalents thereof. Reiker teaches a plate that mounts an upper portion of the stationary tube, Fig.10B, 630) for mounting to an upper portion of the stationary tube (Fig.10B);
(f) a fastener (Fig.10B, 270A) for securing the at least one mounting member to the stationary tube.
Reiker does not explicitly teach the rotatable output being a rotatable hollow output shaft.
Hasegawa teaches a fan system (Fig.2) including a drive system comprising: a rotatable hollow output shaft (Fig.2, 8) extending through a housing (Fig.2, not numbered), and a stationary hollow tube (Fig.2, 3) inserted through the rotatable hollow output shaft (Fig.2). The rotatable hollow output shaft connected to a rotor (Fig.2, 9) of a motor (Fig.2, 6/7/9) to impart rotation to fan blades (Fig.2, 11); this configuration allows reducing the size and weight and reducing the manufacturing cost of a fan system (machine translation, second to last sentence).


Regarding claim 2, Reiker and Hasegawa further teach the at least one mounting member comprises a plate (Reiker Fig.10B, 630).

Regarding claim 3, Reiker and Hasegawa further teach the plate is generally annular (Reiker Fig.10B, 630), with a central opening for receiving the upper portion of the stationary tube (Reiker Fig.10B/13, 630, note stationary tube being inserted into 630).

Regarding claim 5, Reiker and Hasegawa further teach the fastener is at least partially external to the housing (Reiker Fig.10B, note 270A being external to housing 260).

Regarding claim 6, Reiker and Hasegawa further teach the fastener is connected to the housing (Reiker Fig.10B, 270a connected to housing 260 via 270).

Regarding claim 7, Reiker and Hasegawa further teach further including an accessory (Reiker Fig.10B, 28) adjacent a lower end of the stationary tube (Reiker Fig.10B).

Regarding claim 8, Reiker and Hasegawa further teach further including a control module (this element is interpreted under 35 U.S.C. 112 sixth paragraph as a variable frequency drive, circuit and accelerometer that accomplish the claimed function, and equivalents thereof. Reiker teaches a control 

Regarding claim 9, Reiker and Hasegawa further teach a lower portion of the stationary tube is threaded (Reiker Fig.10B, 112).

Regarding claim 10, Reiker and Hasegawa all the limitations of claim 1, see above, however, do not explicitly teach a hub mounting flange is secured to the hollow output shaft by a plurality of fasteners. 
Hasegawa further teaches a mounting flange is secured to the hollow output shaft by a plurality of fasteners (Annotated Fig.2), said configuration allows transferring rotational energy from the output shaft to the fan blades.

    PNG
    media_image1.png
    643
    677
    media_image1.png
    Greyscale



Regarding claim 15, Reiker teaches a fan system (Fig.8/10B/13), the fan system comprising: 
(a) a hub (Fig.10B, not numbered, note where brackets 122 are connected), wherein the hub is configured to rotate; 
(b) a plurality of fan blades (Fig.8, 24) mounted to the hub (Fig.10B, via 122); 
(c) a drive system (Fig.10B, 22) comprising: 
i. a rotatable output (Fig.10B, note motor 116 rotates fan blades connected via 122) extending through a housing (Fig.10B, 260), wherein the output is in communication with the hub (Fig.10B), 
ii. a motor (Fig.10B, 116), wherein the motor is operable to rotate the hub via the output, and 
(d) a stationary tube (Fig.10B, 112) inserted through the output, wherein the stationary tube is configured to remain stationary as the output rotates (Fig.10B, ¶124, note “stator 90 (not shown) of auxiliary fan motor 116 is preferably attached to hollow shaft 112”); 
(e) a retainer (Fig.10B, 630) for connecting the stationary tube to the housing.
Reiker does not explicitly teach the rotatable output being a rotatable hollow output shaft.
Hasegawa teaches a fan system (Fig.2) including a drive system comprising: a rotatable hollow output shaft (Fig.2, 8) extending through a housing (Fig.2, not numbered), and a stationary hollow tube (Fig.2, 3) inserted through the rotatable hollow output shaft (Fig.2). The rotatable hollow output shaft connected to a rotor (Fig.2, 9) of a motor (Fig.2, 6/7/9) to impart rotation to fan blades (Fig.2, 11); this configuration allows reducing the size and weight and reducing the manufacturing cost of a fan system (machine translation, second to last sentence).


Regarding claim 16, Reiker and Hasegawa teach all the limitations of claim 15, see above, and further teach the stationary tube has a top end and a bottom end (Reiker Fig.10B), however, do not explicitly teach wherein the top end of the stationary tube does not project above the retainer.
However, it is noted that applicant has not disclosed that having the top end of the stationary tube does not project above the retainer results in an unpredicted result not seen in the prior art and it appears that the invention of Reiker and Hasegawa would perform equally well with the top end of the stationary tube does not project above the retainer. Accordingly, absent persuasive evidence that the top end of the stationary tube does not project above the retainer is functionally significant, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).

Regarding claim 17, Reiker and Hasegawa further teach the top end of stationary tube is above a top end of the hollow output shaft (Hasegawa Fig.2 and Reiker Fig.10B; note stationary tube 112 extends above 116 in Reiker, and stationary tube 3 extends above 8 in Hasegawa).

claim 18, Reiker and Hasegawa further teach the bottom end of the stationary tube terminates below a bottom end of the hollow output shaft (Hasegawa Fig.2 and Reiker Fig.10B; note stationary tube 112 extends below 116 in Reiker, and stationary tube 3 extends below 8 in Hasegawa).

Regarding claim 19, Reiker and Hasegawa further teach further including a fastener for fastening the stationary tube to the housing (Reiker Fig.10B, fastener 270a connected to housing 260 via 270).

Claim 13 (as far as the claim is definite and understood) is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasegawa (JP 59141797 A).
Regarding claim 13, Hasegawa teaches all the limitations of claim 12, see above, however does not explicitly teach a fastener for securing the at least one mounting member to the stationary tube.
Note that Hasegawa discloses the fan system motor being fixed to the stationary tube and it is well-known in the electric fan field that motors generate torque during operation. Hasegawa also discloses that mounting member (Fig.2, 2) fixes the stationary tube to a ceiling, therefore, a person of ordinary skills in the art would identify the need of fixing or securing the stationary tube in relation to the mounting member to prevent rotation of the stationary tube when the fan motor is operating. A well-known solution for said problem is the use of fasteners fixing/securing the stationary tube to the mounting member, therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the fan system of Hasegawa by having a fastener for securing the at least one mounting member to the stationary tube because this would prevent rotation of the stationary tube when the fan motor is operating.


Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasegawa (JP 59141797 A) in view of Reiker (US 20030228142 A1).
Regarding claim 14, Hasegawa teaches all the limitations of claim 11, see above, and further teaches an accessory is coupled to a bottom end of the stationary tube (Fig.2, 13), however does not explicitly teach a control module in communication with the drive system, and the accessory in communication with the control module.
Reiker teaches a fan system (Fig.8/10B/13), the fan system comprising: a plurality of fan blades (Fig.8, 24) mounted to a hub (Fig.10B, via 122), and a drive system (Fig.10B, 22). Reiker further teaches a control module (this element is interpreted under 35 U.S.C. 112 sixth paragraph as a variable frequency drive, circuit and accelerometer that accomplish the claimed function, and equivalents thereof. Reiker teaches a control receiver unit that communicates with the drive and an accessory lamp assembly, Fig.10B, 610) in communication with the drive system, and an accessory (Reiker Fig.10B, 28) in communication with the control module, wherein the accessory is coupled to a bottom end of the stationary tube (Reiker Fig.10B; ¶125, note “control receiver unit 610 preferably controls the operation of heating module 16, auxiliary fan module 22 and optional lamp assembly 28”); this configuration allows a user to select and control preferred settings of the fan assembly.
 It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the fan system of Hasegawa by a control module in communication with the drive system, and the accessory in communication with the control module as taught by Reiker because this configuration allows a user to select and control preferred settings of the fan assembly.

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:	
an outer diameter of an upper portion of the stationary tube is greater than an inner diameter of the hollow output shaft in combination with all the limitations of claim 15;
the closest prior art reference (Reiker) does not disclosed said limitation;
Hasegawa discloses an outer diameter of an upper portion of the stationary tube (Fig.2, stationary tube 3 upper end at space 2) greater than the 
No other relevant prior art references were found that would anticipated or could be used to establish a prima facie case of obviousness for said limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745